ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_01_EN.txt. 625

DECLARATION OF JUDGE ODA

1. J feel some disquiet at being dissociated from the great majority of
the Court, particularly in view of my abhorrence of the appalling events
which took place in Bosnia and Herzegovina in 1992-1993. It is, however,
as a matter of legal conscience that I present my position that the Court
should dismiss the Application filed by Bosnia and Herzegovina on
20 March 1993.

The main reason for my negative vote is my conviction that the Court
lacks jurisdiction ratione materiae, as the Applicant, in its Application,
did not assert the existence of a dispute with the Respondent under the
Genocide Convention which could have led to the Court being seised of
the present case.

*

2. Bosnia and Herzegovina, which relies upon Article IX of the Geno-
cide Convention as a basis for the Court’s jurisdiction, has requested the
Court to adjudge and declare principally that Yugoslavia (Serbia and
Montenegro (hereinafter called “Yugoslavia”)) has breached its legal
obligations towards Bosnia and Herzegovina under the Genocide Con-
vention, that Yugoslavia must immediately desist from its breaches of
these obligations, and that Yugoslavia has to make reparation for the
damages to persons and property and to the Bosnian economy and envi-
ronment that have been caused by its violations of international law.

In my view, however, Bosnia and Herzegovina, in its Application,
has not given any indication of opposing views regarding the applica-
tion or interpretation of the Genocide Convention which may have
existed at the time of filing of the Application, which alone can enable
the Court to find that there is a dispute with Yugoslavia under that Con-
vention.

3. If any dispute were to be unilaterally submitted to the Court by
one of the Contracting Parties to a treaty pursuant to the compro-
missory clause of that treaty, this would mean in essence that the dis-
pute had arisen because of (i) the alleged failure of another Contracting
Party to fulfil the obligations imposed by that treaty — a failure for
which it is responsible — and (ii) the infringement of the rights bestowed
upon the former State by that treaty due to that failure. The failure
of the other State is itself a violation of the treaty but such a violation
alone cannot be interpreted as constituting a dispute between the appli-
cant State and the respondent State relating to that treaty unless it can

34
626 APPLICATION OF GENOCIDE CONVENTION (DECL. ODA)

be shown to have infringed such rights of the former State as are pro-
tected thereby.

Ed

4. The Genocide Convention is unique in having been adopted by the
General Assembly in 1948 at a time when — due to the success of the
Nuremberg Trials — the idea prevailed that an international criminal tri-
bunal should be established for the punishment of criminal acts directed
against human rights, including genocide; it is essentially directed not
to the rights and obligations of States but to the protection of rights of
individuals and groups of persons which have become recognized as
universal.

To be sure, the Contracting Parties to the Convention defined genocide
as “a crime under international law” (Art. I). The Convention binds the
Contracting Parties to punish persons responsible for those acts, whoever
they may be, and is thus directed to the punishment of persons commit-
ting genocide and genocidal acts (Art. IV). The Contracting Parties
undertake “to enact, in accordance with their respective Constitutions,
the necessary legislation to give effect to the provisions of the present
Convention” (Art. V).

As persons committing genocide or genocidal acts may possibly be
“constitutionally responsible rulers [or] public officials” (Art. IV), the
Convention contains a specific provision which allows “falny Contracting
Party [to] call upon the competent organs of the United Nations to take
such action under the Charter of the United Nations as they consider
appropriate for the prevention and suppression of [those acts]” (Art. VIII)
and contemplates the establishment of an international penal tribunal
(Art. VD).

Genocide is defined as “a crime under international law which [the
Contracting Parties] undertake to prevent and to punish” (Art. I). Even if
this general clause (which was subjected to criticism at the Sixth Com-
mittee in 1948 when it was felt by some delegates that it should have been
placed in the preamble, but wot in the main text) is to be interpreted as
meaning specifically that the Contracting Parties are obliged “to prevent
and to punish” genocide or genocidal acts, these legal obligations are
borne in a general manner erga omnes by the Contracting Parties in their
relations with all the other Contracting Parties to the Convention — or,
even, with the international community as a whole — but are not obli-
gations in relation to any specific and particular signatory Contracting
Party.

The failure of any Contracting Party “to prevent and to punish” such
a crime may only be rectified and remedied through (i) resort to a com-
petent organ of the United Nations (Art. VID or (ii) resort to an inter-
national penal tribunal (Art. VD, but not by invoking the responsibility
of States in inter-State relations before the International Court of Justice.
This constitutes a unique character of the Convention which was pro-

35
627 APPLICATION OF GENOCIDE CONVENTION (DECL. ODA)

duced in the post-war period in parallel with the emergence of the con-
cept of the protection of human rights and humanity.

5. In this regard, some explanation of the dispute settlement provision
of the Convention (Art. IX) may be pertinent. It reads as follows:

“Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any
of the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute”

and is unique as compared with the compromissory clauses found in
other multilateral treaties which provide for submission to the Inter-
national Court of Justice of such disputes between the Contracting
Parties as relate to the interpretation or application of the treaties in
question.

The construction of Article IX of the Genocide Convention is very
uncertain as it incorporates specific references to “[d]isputes . . . relating
to... fulfilment of the Convention” and to “disputes relating to the res-
ponsibility of a State for genocide or [genocidal acts]” — references
which can hardly be understood in any meaningful sense as a compro-
missory clause.

The original draft of the Genocide Convention was drawn up by an Ad
Hoc Committee on Genocide in the ECOSOC in April-May 1948, and
contained an orthodox type of compromissory clause (Official Records
of the Economic and Social Council, Third Year, Seventh Session, Sup-
plement No. 6), which read:

“Disputes between the High Contracting Parties relating to the
interpretation or application of this Convention shall be submitted to
the International Court of Justice, provided that no dispute shall be
submitted to the International Court of Justice involving an issue
which has been referred to and is pending before or has been passed
upon by a competent international criminal tribunal.” (Emphasis
added.)

When this draft was taken up by the Sixth Committee of the General
Assembly in its Third Session in October 1948, the addition of the two
aforementioned references was proposed (Official Records of the General
Assembly, Third Session, Sixth Committee, Annexes, p. 28: A/C6/258)
without, in my view, the drafters having a clear picture of the new type of
convention to be adopted. While some delegates understood that “fulfil-
ment” would not be different from “application”, a proposal to delete
“fulfilment” from the additions was rejected by 27 votes to 10, with
8 abstentions. However, another deletion of the words “including [dis-
putes] relating to the responsibility of a State for genocide or [genocidal

36
628 APPLICATION OF GENOCIDE CONVENTION (DECL. ODA)

acts]” was also rejected but only by 19 votes to 17, with 9 abstentions
(Official Records of the General Assembly, Third Session, Sixth Commit-
tee, SR.104, p. 447). The travaux préparatoires of the Convention seem
to confirm that there was some measure of confusion among the drafters,
reflecting in particular the unique nature of their task in the prevailing
spirit of the times.

How can one then interpret this reference to the “responsibility of a
State”? As far as I know such a reference has never been employed in any
other treaty thereafter. It seems to be quite natural to assume that that
reference would not have had any meaningful sense or otherwise would
not have added anything to the clause providing for the submission to the
Court of disputes relating to the interpretation or application of the Con-
vention, because, in general, any inter-State dispute covered by a treaty
per se always relates to the responsibility of a State and the singling-out
of a reference to the responsibility of a State does not have any sense with
regard to a compromissory clause.

Ed

6. In order to seise the Court of the present case, Bosnia and Herze-
govina would certainly have had to show that applying the Genocide
Convention to the situation in the area of the former Yugoslavia, Yugo-
slavia could indeed have been responsible for the failure of the fulfilment
of the Convention in relation to Bosnia and Herzegovina. But, more par-
ticularly, Bosnia and Herzegovina would have to show that Yugoslavia
has breached the rights of Bosnia and Herzegovina as a Contracting
Party (which by definition is a State) that should have been protected
under the Convention. This, however, has not been shown in the Appli-
cation and in fact the Convention is not intended to protect the rights of
Bosnia and Herzegovina as a State. Yugoslavia might have been respon-
sible for certain instances of genocide or genocidal acts committed by its
public officials or surrogates in the territory of Bosnia and Herzegovina,
but this fact alone does not mean that there is a “dispute” between the
States relating to the responsibility of a State, as Yugoslavia did not vio-
late the rights bestowed upon Bosnia and Herzegovina by the Conven-
tion. I would like to repeat and to emphasize that what should be pro-
tected by the Convention is not the particular rights of any individual
State (Bosnia and Herzegovina in this case) but the status of human
beings with human rights and the universal interest of the individual in
general.

7. What Bosnia and Herzegovina did in its Application was to point
to certain facts tantamount to genocide or genocidal acts which had
allegedly been committed within its territory by the Government of
Yugoslavia or by its agents or surrogates, and to submit claims alleged
to have arisen out of these acts. This cannot be taken to indicate the

37
629 APPLICATION OF GENOCIDE CONVENTION (DECL. ODA)

existence of an inter-State dispute relating to the responsibility of a State
which could have been made a basis for the Court’s jurisdiction.

Bosnia and Herzegovina certainly might have claimed “reparations for
any damages to persons and property as well as to the Bosnian economy
and environment caused by the . . . violations of international law”
(Application, para. 135 (r)) — not under the Genocide Convention but
only as a general issue of international law. (Bosnia and Herzegovina
states that the claims to reparation for damages have been caused by the
violations of international law, not by the Genocide Convention.) If this
is the case, whether the present Court has jurisdiction over such claims
under the Genocide Convention is quite a different problem and is irrele-
vant to the present case.

8. After all, Bosnia and Herzegovina does not appear to allege that it
has a dispute with Yugoslavia relating to the interpretation or applica-
tion of the Genocide Convention, although only such a dispute — and
not the commission of genocide or genocidal acts which certainly are
categorized as a crime under international law — can constitute a basis
of the Court’s jurisdiction under the Convention.

*

9. Looking at the new concept of genocide emerging with the Second
World War and the corresponding preparation of the Genocide Conven-
tion — a new type of treaty to deal with the rights of individuals as a
whole, but not with the rights and obligations in the inter-State relations
— I question whether the International Court of Justice is the appropri-
ate forum for the airing of the questions relating to genocide or genocidal
acts which Bosnia and Herzegovina has raised in the current proceedings.
I am inclined to doubt whether international law, the Court, or the wel-
fare of the unfortunate individuals concerned will actually benefit from
the consideration of cases of this nature by the Court.

The establishment of an international penal tribunal as contemplated
in the Convention is now, after half a century, about to be put into effect
by the United Nations General Assembly thanks to the work of the Inter-
national Law Commission. In addition, one month before the Applica-
tion of Bosnia and Herzegovina in this case, it was decided on 22 Feb-
ruary 1993 by Security Council resolution 808 (1993), that the Interna-
tional Criminal Tribunal for the Former Yugoslavia would be established
“for the prosecution of persons responsible for serious violations of inter-
national humanitarian law committed in the territory of the former
Yugoslavia since 1991” and that Tribunal established on 25 May 1993
pursuant to Security Council resolution 827 (1993) is presently in opera-
tion.

10. I would like to add one thing and that is that the Court should
maintain a very strict position in connection with its jurisdiction. The

38
630 APPLICATION OF GENOCIDE CONVENTION (DECL. ODA)

consensus of the sovereign States in dispute essentially constitutes the
basis of that jurisdiction. Were we ever to relax the basic conditions,
I would expect to see a flood of cases pouring into this judicial institu-
tion, the task of which is mainly the settlement of international disputes.
Genocide is precisely the sort of issue that should be settled by any other
appropriate organ of the United Nations as suggested in Article VIII of
the Convention, or by the international penal tribunal under Article VI.
This is, as I repeat, the main idea of the Genocide Convention.

I admit that the extremely vague and uncertain provision of Article IX
of the Genocide Convention may leave room for the Court to allow itself
to be seised of the present case, but consider that such a conclusion
would be based on a misinterpretation of the real spirit of the Genocide
Convention. Moreover, note should be taken in parallel of the repeated
resolutions taken by the Security Council or the statements made by the
President of the Security Council concerning Yugoslavia (which were
made prior to the Dayton-Paris Agreement) and the current work of the
International Criminal Tribunal for the Former Yugoslavia for the deter-
mination of criminal responsibility.

11, Finally, I would like to add that my vote against the decision on
the jurisdiction of the Court does not in any way prejudge the position I
may take during the merits phase with regard to my legal evaluation con-
cerning the allegations of genocide committed in the former Yugoslavia
which are covered by the Application of Bosnia and Herzegovina of
20 March 1993.

(Signed) Shigeru Opa.

39
